OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of theft in three causes; punishment was assessed at imprisonment in the Texas Department of Corrections for four years in each cause by the trial court. The Court of Appeals affirmed the judgments of the trial court on direct appeal. Guerra v. State, 712 S.W.2d 217, (Tex.App. — San Antonio 1986).
As in every case, this Court’s decision to refuse appellant’s petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision. Specifically in the instant cause, the reasoning of the court below as to the appellant’s standing to contest the search is disapproved.
*218Appellant’s petition for discretionary review is refused.
TEAGUE, J., would grant.